[Cite as Spencer v. State, 2020-Ohio-235.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



THOMAS J. SPENCER                                 JUDGES:
                                                  Hon. John W. Wise, P. J.
        Relator                                   Hon. Patricia A. Delaney, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. 2020 CA 00002
STATE OF OHIO, et al.

        Respondents                               OPINION




CHARACTER OF PROCEEDING:                       Civil Appeal from the Court of Common
                                               Pleas, Case No. 2019 CR 00090


JUDGMENT:                                      Dismissed



DATE OF JUDGMENT ENTRY:                        January 24, 2020



APPEARANCES:

For Relator                                     For Respondent

THOMAS J. SPENCER                              KYLE WITT
PRO SE                                         PROSECUTING ATTORNEY
NOBLE CORR. INSTITUTION                        239 West Main Street
15708 McConnelsville Road                      Suite 101
Caldwell, Ohio 43724                           Lancaster, Ohio 43130
Fairfield County, Case No. 2020 CA 00002                                                   2


Wise, P. J.

       {¶1}   This matter is before the Court upon Thomas J. Spencer’s Writ of

Mandamus. Along with his writ, Mr. Spencer also filed the following documents: “Cover

Sheet;” “Request for Leave of Trial Court to Admit as Ex Parte Communication This

Document;” and two documents titled, “Complaint, and Request of Review, to Be

Submitted on, Courts Committee on Complaints and Policy Compliance.” It appears Mr.

Spencer’s Writ of Mandamus pertains to a criminal case that is currently pending in the

Fairfield County Court of Common Pleas under Case No. 2019 CR 00090.

       {¶2}   Although numerous deficiencies exist with Mr. Spencer’s writ, the most

glaring deficiencies that require sua sponte dismissal of his writ pertain to the caption. On

the document titled “Writ of Mandamus,” he captioned himself, individually, as “Plaintiff”

and the State of Ohio as “Defendant.” Mr. Spencer also included the Fairfield County

Prosecutor, Kyle Witt, as a “Defendant.” R.C. 2731.04 requires an application for a writ of

mandamus must be by petition, in the name of the state on the relation of the person

applying.

       {¶3}   Also, under Civ.R. 10(A) the caption of a complaint must “include the names

and addresses of all the parties.” Mr. Spencer included no addresses for the parties

identified in the caption of the documents and this failure alone also warrants sua sponte

dismissal of the writ. See Hill v. Kelly, 11th Dist. Trumbull No. 2011-T-0094, 2011-Ohio-

6341, ¶ 8.

       {¶4}   The Ohio Supreme Court held in Maloney v. Court of Common Pleas of

Allen Cty., 173 Ohio St. 226, 227, 181 N.E.2d 270 (1962), the failure to properly caption

a mandamus action is sufficient grounds for denying the writ and dismissing the petition.
Fairfield County, Case No. 2020 CA 00002                                                 3


Further, “[a] court may sua sponte dismiss a petition for an extraordinary writ when it is

improperly captioned.” State v. Henton, 11th Dist. Ashtabula No. 2014-A-0045, 2014-

Ohio-5311, ¶ 2, citing Snype v. Enlow, 11th Dist. Portage No. 2011-P-0096, 2012-Ohio-

1272, ¶ 4.

      {¶5}    The Writ of Mandamus under consideration here is improperly captioned

because it is not on relation of Mr. Spencer and lacks addresses for the parties identified

in the caption. For these reasons, we sua sponte dismiss Mr. Spencer’s writ and his two

Complaints.

      {¶6}    WRIT AND COMPLAINTS DISMISSED.

      {¶7}    COSTS TO RELATOR.

      {¶8}    IT IS SO ORDERED.



By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.




JWW/d 0117
Fairfield County, Case No. 2020 CA 00002   4